Order reversed, as a matter of law, and not in the exercise of discretion, and motion denied, without costs, on the ground that the justice had no authority to make the order, the defect complained of being jurisdictional, and the statute  requiring the verification being mandatory; and on the authority of Matter of Swarthout (76 Misc. 24); Matter of Murphy (189 App. Div. 135), and Matter of King (155 id. 720). Van Kirk, P. J., Hinman, Whitmyer and Hasbrouck, JJ., concur; Davis, J., dissents and votes for affirmance.